Order entered February 24, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00005-CV

               IN RE JUAN FRANCISCO TURCIOS, Relator

            Origin Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
            Trial Court Cause Nos. F11-70886-P & F11-70896-P

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s January 5,

2021 petition for writ of mandamus.


                                           /s/   LANA MYERS
                                                 JUSTICE